Citation Nr: 1117049	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-41 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan

INTRODUCTION

The Veteran had active military service in the U.S. Navy from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

During the current appeal, and specifically in March 17, 2010, the Veteran testified at a local hearing at the Detroit, Michigan RO before the Decision Review Officer (DRO).  A transcript of the testimony has been associated with the Veteran's claims file.  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran contends that he was exposed to Agent Orange during his service aboard the USS White Plains.  Specifically, the Veteran asserts that he served aboard this ship while it was docked at Da Nang Harbor, Cam Rahn Bay, and Vang Tau, and was exposed to herbicides within these coastal waters and in the air.  The Veteran also asserts that the USS White Plains was responsible for transporting Agent Orange during some of its missions, and the barrels containing this chemical agent leaked and spilled during one trip, thereby contaminating the ship and directly exposing crew members on the ship to dangerous levels of this herbicide.  See December 2008 Statement of the Veteran.  

A review of the Veteran's service treatment records is clear for any signs, complaints or treatment of any prostate problems during his active service.  At his enlistment examination in January 1968, the Veteran denied experiencing any tumor, growth, cyst or cancer-like condition, and the clinical evaluation of his genitourinary, skin and lymphatic system was shown to be normal.  Indeed, the remainder of the Veteran's service treatment records are also absent for any complaints of or, treatment for prostate problems.  At the November 1969 separation examination, the clinical evaluation of the Veteran's genitourinary, skin and lymphatic system was shown to be normal.  However, according to the November 1969 report of medical history, the Veteran marked to have or to have had a tumor, growth, cyst or cancer-like condition, but it was further elucidated that he had a cyst removed from the top of his head.  

The Veteran's DD Form 214 indicates that he had one year and eight months of foreign and/or sea service, that he served aboard the USS White Plains (AFS-4), and that he received the Vietnam Service Medal.  [In this regard, the Board acknowledges that the Veteran's receipt of this medal does not constitute conclusive evidence of service in Vietnam for presumptive herbicide exposure purposes.  See Exec. Order No. 11231 (July 8, 1965) (establishing award of the Vietnam Service Medal "to members of the armed forces who serve[d] in Vietnam or contiguous waters or air space").]  Additional personnel records that are available confirm that the Veteran served aboard the U.S.S. White Plains from November 1968 to November 1969.  

The Veteran's post-service records reflect that he was diagnosed with adenocarcinoma of the prostate in April 2007, and underwent a laparoscopic radical prostatectomy in June 2007.  

The Veteran has also submitted several lay statements from fellow shipmates who served aboard the USS White Plains during the same time as the Veteran.  One of the Veteran's fellow servicemen recalls that, during the summer of 1969, drums full of chemicals which were distinctly labeled with orange tags began to leak and spill while being transported to Vietnam.  The substance was washed down with water and resulted in the chemical agent spreading all over the ship.  See Statement of S.E., dated July 2008.  In another statement, another one of the Veteran's fellow shipmates stated that he served aboard the USS White Plains in 1969 during the transport and delivery of the chemical agent identified as Agent Orange to Vietnam.  He explained that there was a major contamination spill of this substance while aboard this ship, and, due to the spill, he and the rest of the crew members were directly exposed to this chemical.  He further explained how, as part of the ship's damage control and fire fighter team, he was tasked with hosing down the "gue" overboard and this "gue turned into a liquid form when mixed with the water" and spread all over the deck.  See Statement of J.W., date stamped as having been received on December 2008.  

The Veteran also submitted a letter written by one of his former superiors, Captain D.H., while serving aboard the USS White Plains, which provides an extensive explanation as to how the USS White Plains operated on a day-to-day basis, as well as a description of the spillage which occurred in August 1969 and its aftermath.  Captain D.H. explained that the USS White Plains was tasked with moving various types of cargo to larger ships, and, in August 1969, there were a number of black gallon barrels on the ship which were identified with orange tags with the words "Special Handling Procedures" printed on them.  According to the Captain, this meant that the men who moved the material by fork lift should handle it more carefully than with the usual hurried motion.  He stated that, in early August 1969, there was a spill when one of the barrels was grazed by a sharp instrument and began leaking a dark liquid substance which was sticky and had a pungent aroma.  After awhile, fire hoses were used to wash down the area to prevent tracking of the substance, but it did not take long before this substance was tracked all over the cargo handling deck, and created an unsafe situation.  The Captain stated that he was informed years later that these barrels contained the substance Agent Orange.  According to Captain D.H., the USS White Plains was the primary supplier of Agent Orange from the main supply source in Subic Bay Philippines to multiple points along the Vietnam coast during a period deemed "Operation Market Time."  See June 2005 Letter issued by Captain D.H. 

The Veteran also submitted copies of deck logs for the USS White Plains dated on September 27, 1969; September 29, 1969; and October 1, 1969.  These records confirm that the USS White Plains was anchored at the Da Nang Harbor on the Vietnam coastline on September 27, 1969, and September 29, 1969, and at Vung Tau Harbor on October 1, 1969.  

At his March 2010 hearing, the Veteran testified that the USS White Plains was a combat store ship which transported ammunition, food and various types of supplies from one station to another.  He explained that during one of the replenishment trips, the naval vessel was transporting barrels of a substance believed to be Agent Orange when a spill of this substance occurred.  See Hearing Transcript, p. 2.  When asked if he went on the shore in Vietnam, the Veteran responded that he had not.  See Transcript, p. 4.  

Based on the evidence submitted and lay assertions provided in support of his claim, the Board finds the Veteran credible with respect to his assertion that there was a spill of some type of substance while he was serving aboard the USS White Plains.  

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's disease, multiple myeloma, non- Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue carcinomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Vietnam Veteran (presumed exposed to Agent Orange) or, alternatively, a Veteran without Vietnam service with competent evidence of herbicide exposure, who develops one of the aforementioned conditions.  

Qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d 1168; 66 Fed. Reg. 23, 166; VAOPGCPREC 27-97.  

Since the issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water" service), is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).  For those veterans who served aboard ships that docked and then went ashore, or served aboard ships that did not dock but the veterans went ashore, their service involved "visitation" in Vietnam.  In cases involving docking, the evidence must show that the veteran was aboard at the time of the docking, and the veteran must provide a statement indicating that he personally went ashore.  In cases where shore docking did not occur, the evidence must show that the ship operated in Vietnam's close coastal waters for extended periods, that members of the crew went ashore, or that smaller vessels from the ship went ashore regularly with supplies or personnel.  In such cases, the veteran must also provide a statement indicating that he personally went ashore. 

In December 2008, VA Compensation and Pension (C&P) Service released policy on Vietnam Naval Operations.  C&P Service initiated a program to collect data on Vietnam naval operations for the purpose of providing regional offices with information to assist with development in Haas related disability claims based on herbicide exposure from Navy Veterans.  This particular policy statement provided further definition as to what constitutes Vietnam "Blue Water" versus "Brown Water" for the purpose of determining Agent Orange exposure.  It was determined that Da Nang Harbor and all other harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  Ultimately, VA considers open deep-water coastal harbors, such as those at Da Nang, Cam Rahn Bay, and Vung Tau to be part of the offshore blue water of Vietnam and not part of its inland waterway.  See December 2008 C&P Service Bulletin.  

Based on the evidence of record, there is no concrete evidence establishing that the Veteran set foot inside the Republic of Vietnam, and, while the deck logs reflect that the USS White Plains was docked at Da Nang Harbor and at Vung Tau, there is no documentation to show whether the Veteran was on the shore crew assigned to deliver supplies.  Indeed, during his March 2010 hearing, the Veteran testified that he did not go ashore in Vietnam.  

Notwithstanding the presumption, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e) (2010); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.)  

In a May 2009 Memorandum, the Joint Services Records Research Center (JSRRC), determined that they were unable to find any evidence corroborating the Veteran's assertion that he had herbicide exposure when a barrel reportedly containing Agent Orange leaked and spilled while being transported on the USS White Plains.  The JSRRC held that, after review of numerous official military documents, ship histories, deck logs and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, including Agent Orange during the Vietnam Era, they were unable to find evidence "which indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."  

Indeed, other than the Veteran's and his shipmates' assertions, there is no evidence to substantiate the assertion that the USS White Plains was in fact responsible for transporting certain types of chemicals, to include Agent Orange, from various stations to Vietnam.  In the July 2010 Supplemental Statement of the Case (SSOC), the DRO, after reviewing the Veteran's claims file, determined that, while the USS White Plains may have transported chemicals which may have leaked during its missions, there is no official evidence to support the Veteran's claim that those chemicals were in fact, Agent Orange, or any type of tactical herbicides.  

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In the present appeal, the evidence of record indicates that the Veteran was diagnosed with prostate cancer as early as 2007.  While there is no evidence to show that the Veteran had exposure to herbicides during service, the record does reflect that he may have been exposed to some type of chemical agent while serving aboard the USS White Plains-from leaking barrels being transported on that vessel.  No medical opinion concerning the cause of the Veteran's prostate cancer has been provided.  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of his prostate condition.  
Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and find out whether he has received any treatment for his prostate condition since his June 2007 prostatectomy.  If so, obtain the names and addresses of his medical providers, the appropriate release of information form if necessary, and procure copies of his updated medical records.  Copies of all such available records should be associated with the claims folder.  Any negative responses should be properly annotated into the record.  

2. Then, the Veteran should be afforded an appropriate VA examination, to determine the nature and etiology of any current prostate condition.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and subsequent medical records.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to the following:

a. Specify the nature of the Veteran's current prostate condition and provide a diagnosis for any identified disorder.  

b. The likelihood (likely, unlikely, or at least as likely as not) that any currently-diagnosed prostate disorder had its onset in service, or is causally or etiologically related to such service, including some type of chemicals (other than Agent Orange) to which the Veteran may have been exposed during service.  In answering this question, the examiner should take note of lay assertions made by the Veteran and his crew members regarding exposure to some type of chemical agent (other than Agent Orange) that leaked from barrels being transported on the USS White Plains (while the Veteran served aboard that vessel).  

If the examiner concludes that it is impossible to determine whether the Veteran's current condition is etiologically related to his period of active service, without resorting to speculation, then an explanation should be provided as to how he or she arrived at this conclusion.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3. Following completion of the above, re-adjudicate the issue on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to this issue as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


